IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48664

 MICHAEL STEPHEN HEARTSILL,                     )
                                                )    Filed: September 26, 2022
        Petitioner-Appellant,                   )
                                                )    Melanie Gagnepain, Clerk
 v.                                             )
                                                )    THIS IS AN UNPUBLISHED
 STATE OF IDAHO,                                )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
        Respondent.                             )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Rosemary Emory, District Judge.

       Judgment dismissing petition for post-conviction relief, affirmed.

       Michael Stephen Heartsill, Eloy, Arizona, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

LORELLO, Chief Judge
       Michael Stephen Heartsill appeals from the judgment dismissing his petition for
post-conviction relief. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Pursuant to a plea agreement in his underlying criminal case, Heartsill pled guilty to
twenty-five counts of sexual exploitation of a child. In exchange, the State dismissed twenty-five
additional counts of sexual exploitation of a child. The district court imposed unified, aggregate
sentences of forty years, with a minimum period of confinement of twenty-three years. Heartsill
appealed, but the appeal was dismissed in an unpublished opinion because, as part of his plea
agreement, Heartsill waived the right to challenge his sentences. State v. Heartsill, Docket
No. 46813 (Ct. App. Aug. 26, 2019).


                                                1
         Heartsill filed a pro se petition for post-conviction relief and, after being granted
post-conviction counsel, Heartsill filed an amended petition. Relevant to this appeal,1 the amended
petition alleged that Heartsill’s trial counsel was ineffective by: (1) failing to spend sufficient time
explaining the options to Heartsill; (2) having a “lack of knowledge” of the underlying criminal
case during the sentencing hearing; and (3) promising Heartsill that the trial court would retain
jurisdiction. Heartsill also alleged that he “did not have a chance to correct his presentence
investigation report in that it asked for his thoughts back when [the] crimes were committed and
[his] thoughts were completely different at the time of [s]entencing.”
         The case proceeded to an evidentiary hearing at which both Heartsill and his trial counsel
testified. After the evidentiary hearing, the district court entered an order denying post-conviction
relief and a judgment dismissing Heartsill’s amended petition. Heartsill appeals.
                                                  II.
                                             ANALYSIS
         Although Heartsill is pursuing this appeal pro se, he must meet the same standards as those
represented by counsel. See Michalk v. Michalk, 148 Idaho 224, 229, 220 P.3d 580, 585 (2009).
Pro se litigants are not excused from abiding by procedural rules simply because they are appearing
pro se and may not be aware of the applicable rules. Id. Thus, Heartsill must comply with the
Idaho Appellate Rules. As the appellant, Heartsill has the burden of alleging and showing in the
record an error by the district court in his post-conviction proceeding. See Almada v. State, 108
Idaho 221, 224, 697 P.2d 1235, 1238 (Ct. App. 1985). Assignments of error not asserted with
particularity and supported with sufficient authority are too indefinite to be considered on appeal.
Liponis v. Bach, 149 Idaho 372, 374, 234 P.3d 696, 698 (2010). Appellate courts will not consider
general challenges to a trial court’s findings and conclusions. See PHH Mortg. v. Nickerson, 164
Idaho 33, 38, 423 P.3d 454, 459 (2018).
         In Heartsill’s opening brief on appeal, he asserts that (during the evidentiary hearing) he
was “required to sit in the juror’s box,” rendering him “unable to communicate” with his
post-conviction counsel, thereby “violating his Sixth Amendment Right of the United States



1
         Heartsill also alleged that his pleas were not knowing or voluntary, but later withdrew this
claim.

                                                   2
Constitution.” He also asserts the State committed prosecutorial misconduct during the underlying
criminal case and at the post-conviction evidentiary hearing. In addition, he criticizes the trial
court, his trial counsel, and his post-conviction counsel for various reasons. What Heartsill fails
to do, however, is specify the applicable standard of review on appeal or assert error in the district
court’s order denying post-conviction relief. The manner of his attack on his trial counsel’s
performance resembles the presentation of original claims for relief to be adjudicated by a trial
court in the first instance. In essence, Heartsill appears to seek a reevaluation of his ineffective
assistance claims, not review of a specific error by the district court.
       Even if we construed Heartsill’s appellate briefing as challenging the dismissal of one of
his ineffective assistance claims, the challenges (which lack specific reference to legal or
evidentiary errors) would amount to only a general attack on the findings and conclusions
supporting the district court’s decision. Appellate courts will not consider such general challenges
to a trial court’s findings and conclusions. See PHH Mortg., 164 Idaho at 38, 423 P.3d at 459.
       Heartsill’s remaining arguments concern matters outside of the district court’s decision.
Regarding Heartsill’s claim that he was unable to communicate with post-conviction counsel due
to being in the juror’s box, he provides no citation to the record in support of his factual claim.
Under I.A.R. 35(a)(6), the argument in an appellant’s brief must contain citations to the “parts of
the transcript and record relied upon.” This Court will neither search the record for error nor
presume error on appeal. LaBelle v. State, 130 Idaho 115, 119, 937 P.2d 427, 431 (Ct. App. 1997).
In addition, as the State notes, Heartsill failed to preserve this issue for appeal because he did not
raise a relevant objection before the district court. See Sanchez v. Arave, 120 Idaho 321, 322, 815
P.2d 1061, 1062 (1991). Heartsill’s assertions that, during the underlying criminal case, the State
committed prosecutorial misconduct, that the trial court was biased, and that the trial court “stated
facts that were untrue” were not raised as claims before the district court and, thus, are not
preserved for appeal. See Small v. State, 132 Idaho 327, 332, 971 P.2d 1151, 1156 (Ct. App. 1998).
Similarly, Heartsill’s assertion that the State committed prosecutorial misconduct at the
post-conviction evidentiary hearing is not preserved because he failed to make a relevant objection
before the district court. See Sanchez, 120 Idaho at 322, 815 P.2d at 1062. To the extent Heartsill’s
arguments concern actions taken by his post-conviction counsel, his arguments fail because he
lacks a right to effective assistance of post-conviction counsel. See Murphy v. State, 156 Idaho


                                                  3
389, 395, 327 P.3d 365, 371 (2014). Finally, Heartsill in his reply brief raises a number of new
arguments and “moves to call a mistrial.” Because these arguments and the motion were first
raised in his reply brief, we will not consider them. See Hernandez v. State, 127 Idaho 685, 687,
905 P.2d 86, 88 (1995).
          In sum, Heartsill has failed to adequately present an issue for this Court to review on appeal.
Consequently, Heartsill has forfeited any errors in the dismissal of his petition for post-conviction
relief.
                                                     III.
                                             CONCLUSION
          Heartsill has failed to present an error by the district court with sufficient definition for this
Court to review on appeal and has forfeited the arguments he raises regarding issues other than the
district court’s decision. Consequently, Heartsill has failed to show error in the dismissal of his
ineffective assistance of counsel claims. Accordingly, the district court’s judgment dismissing
Heartsill’s petition for post-conviction relief is affirmed.
          Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                      4